Name: Council Regulation (EEC) No 547/92 of 3 February 1992 opening and providing for the administration of Community tariff quotas for certain products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  political framework;  political geography
 Date Published: nan

 No L 63 / 417 . 3 . 92 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 547/ 92 of 3 February 1992 opening and providing for the administration of Community tariff quotas for certain products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina , Macedonia and Montenegro THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 545 / 92 of 3 February 1992 concerning the arrangements applicable to the import of products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina , Macedonia and Montenegro ( 1 ) provides for the opening of Community tariff quotas for imports into the Community of:  300 tonnes of garlic falling within CN code ex 0703 20 00 , for the period 1 February to 31 May ,  1 200 tonnes of sweet peppers falling within CN code duties calculated in accordance with the relevant provisions of Council Regulation (EEC) No 4150 / 87 of 21 December 1987 amending Regulations (EEC) No 449 / 86 and (EEC) No 2573 / 87 ( 2 ); Whereas plum spirit and tobacco of the 'Prilep' type must be accompanied by a certificate of authenticity ; Whereas importation into the Community of the wines in question is subject to compliance with the free-at-frontier reference price ; whereas the said wines qualify for these tariff quotas only if Article 54 of Council Regulation (EEC) No 822/ 87 of 16 March 1987 on the common organization of the market in wine ( 3 ), as last amended by Regulation (EEC) No 388 / 90 ( 4 ), is adhered to ; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quotas should be applied consistently to all imports of the products in question into all Member States until the quotas are exhausted ; whereas the necessary measures should be taken to provide for effective Community management of the quotas , so that the Member States may draw against the quotas such quantities as they may need , corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the G rand Duchy ofLuxembourg are united within , and jointly represented by , the Benelux Economic Union , any operation concerning the administration of these quotas may be carried out by any one of its members , 0709 60 10 ,  1 300 tonnes of frozen peas falling with CN code 0710 21 00 , HAS ADOPTED THIS REGULATION:  3 000 tonnes of sweet cherries , clear-fleshed of a diameter not exceeding 18,9 millimetres , stoned , intended for the manufacture of chocolate products falling within CN code ex 2008 60 39 ,  545 000 hectolitres of certain wine of fresh grapes falling within Chapter 22 of the combined nomenclature ,  5 420 hectolitres ofplum spirit marketed under the name of 'Sljivovica', falling within CN code ex 2208 90 33 , and  1 500 tonnes of tobacco of the 'Prilep' type , falling within CN code ex 2401 10 60 or ex 2401 20 60 , as defined in an agreement in the form of an exchange of letters of 11 July 1980 , originating in the republics to which this Regulation refers ; Whereas , within the limits of these tariff quotas , customs duties will be brought down to the level stipulated in Article 4 of Regulation (EEC ) No 545 / 92 ; Whereas , within the limits of these tariff quotas , the Kingdom of Spain and the Portuguese Republic shall apply Article 1 1 . ( a ) The customs duties applicable to imports into the Community of the following products , originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina , Macedonia and Montenegro , shall be suspended during the periods , at the levels and within the limits of the Community tariff quotas as shown below for each one : ( 2 ) OJ No L 389 , 31 . 12 . 1987 , p. 1 ( 3 ) OJ No L 84 , 27 . 3 . 1987 , p. 1 . ( 4 ) OJ No L 42 , 16 . 2 . 1990 , p. 9 .i 1 ) See page 1 of this Official Journal . No L 63 /42 Official Journal of the European Communities 7 . 3 . 92 Order No CNcode ("') Description Volume of   &lt;  tariff Kfe of quota Ut^ ( 1 ) ( 2 ) " ( 3 ) ( 4 ) ( 5 ) 09.1507 ex 0703 20 00 Garlic , from 1 February to 31 May 1992 300 tonnes 2,7% 09.1509 ex 0709 60 10 Sweet peppers, from 1 January to 31 December 1992 1 200 tonnes 2,2% 09.1511 0710 21 00 Peas (Pisum sativum), from 1 January to 31 December 1992 1 300 tonnes 2,2% 09.1517 ex 2008 60 39 Sweet cherries , clear-fleshed of a diameter not exceeding 18,9 millimetres , stoned, intended for the manufacture of chocolate products from 1 January to 31 December 1992 (*) 3 000 tonnes 4,0% 09.1515 Wine of fresh grapes , including fortified wines ; grape must other than that of code 2009 :  Other wine; grape must with fermentation prevented or arrested by the addition of alcohol :   In containers holding 2 litres or less :    Other:     Of an actual alcoholic strength by volume not exceeding - 13% vol : ----- Other : 2204 21 25 White j ECU ex 2204 21 29 Other wines J 3,2 / hl ( a )     Of an actual alcoholic strength by volume not exceeding 13% vol but not exceeding 15% vol:      Other : 2204 21 35 White ^ 545 ^ hJ 1 ECU ex 2204 21 39 ______ Other wines J 3,7/hl ( a )  - Other :    Other :     Of an actual alcoholic strength by volume not exceeding 13 % vol :      Other : 2204 29 25 White ") ECU ex 2204 29 29 ______ Other wines J 2,4 / hl ( a )     Of an actual alcoholic strength by volume not exceeding 13% vol but not exceeding 15% vol :      Other : 2204 29 35 White ECU ex 2204 29 39 Other: j 2 &gt;9 / hl ( a ) from 1 January to 31 December 1992 09.1503 ex 2208 90 33 Plum spirit marketed under the name ofSljivovica , in containers holding two litres or less, from 1 January to 31 December 1992 5 420 hi 0 7 . 3 . 92 Official Journal of the European Communities No L 63 / 43 ( 1 ) ( 2 ) (3 ) ( 4 ) ( 5 ) 09.1505 ex 2401 10 60 Tobacco of the 'Prilep ' type , from 1 January to 31 December 1992 1 500 tonnes 3,5% ( a ) ex 2401 20 60 ' 100 kg /net (*) Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the designation of the products is to be considered as having no more than an indicative value , the preferential scheme being determined, within the context of this Annex , by the application of the CN code . Where ex CN code positions are indicated , the preferential scheme is to be determined by application of the CN code and corresponding description taken together . Order No CN code Taric code 09.1507 ex 0703 20 00 0703 20 00 » 10 0703 20 00 * 20 0703 20 00 » 30 09.1517 ex 2008 60 39 2008 60 39 » 10 09.1515 ex 2204 21 29 2204 21 29 » 95 2204 21 29 » 96 ex 2204 21 39 2204 21 39 » 94 2204 21 39 * 95 2204 21 39 * 96 ex 2204 29 29 2204 29 29 * 91 ex 2204 29 39 2204 29 39 * 93 09.1503 ex 2208 90 33 2208 90 33 » 10 09.1505 ex 2401 10 60 2401 10 60 » 10 ex 2401 20 60 2401 20 60 * 10 {') Use of the products for the particular purpose laid down shall be monitored in accordance with the relevant Community provisions , (a ) These specific duties shall be charged only if their level exceeds 2% ad valorem . 4 . Imports of plum spirit and tobacco of the 'Prilep' type must be accompanied by certificates of authenticity issued by the competent authority of the republics to which this Regulation refers and conforming to the models annexed to this Regulation . Article 2 The tariff quotas referred to in Article 1 shall be administered by the Commission, which may take all appropriate administrative measures in order to ensure efficient management thereof. (b ) Within the limits of these tariff quotas , the Kingdom of Spain and the Portuguese Republic shall apply duties calculated in accordance with the relevant provisions of Regulation (EEC) No 4150 / 87 . 2 . In^prder to be eligible for these tariff concessions , the products listed in paragraph 1 must be accompanied by a movement certificate complying with the rules laid down in Commission Regulation (EEC ) No 343 / 92 of 22 January 1992 , on the definition of the concept of 'originating products' and methods of administrative cooperation applicable to imports into the Community of products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina , Macedonia and Montenegro (*). 3 . Imports ofwine shall be subject to compliance with the free-at-frontier reference price . They shall qualify for the tariff quotas only if Article 54 of Regulation (EEC) No 822/ 87 is adhered to . Article 3 Where an importer enters a product covered by this Regulation for free circulation in a Member State and applies to take advantage of the preferential arrangements and that entry is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission , draw an amount corresponding to its requirements from the quota volume .( ») OJ No L 38 , 14 . 2 . 1992 , p. 1 . No L 63 /44 Official Journal of the European Communities 7 . 3 . 92 Requests for drawings , indicating the date of acceptance of the said entries , must be sent to the Commission without delay . The drawings shall be granted by the Commission by reference to the date of acceptance of the entry for free circulation by the customs authorities of the Member State concerned , to the extent that the available balance so permits . If a Member State does not use quantities drawn , it shall return them to the corresponding quota volume as soon as possible . If the quantities requested are greater than the available balance of the volume , the balance shall be allocated on a pro rata basis . The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 February 1992 . For the Council The President Joao PINHEIRO ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO 2 No ORIGINAL1 Exporter (name, full address, country) Exportateur (nom, adresse complÃ ¨te , pays) 3 Quota year AnnÃ ©e contingentare 4 Country of destination Pays de destination 6 Issuing authority Organisme Ã ©metteurS Consignee (neme . full address, country) Destinataire (nom, adresse complÃ ¨te , pays) 8 Place and date of shipment Means of transport Lieu et date d'embarquement Moyen de transport 7 CERTIFICATI OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  Plum spirit ' ¿Ijivoyica' Eau-de-vie de prunes «Sljivovica » (CN Code ex 2208 90 33) (Code NC ex 2208 90 33) 11 Utres Litres 9 Marks and numbers Number and kind of packages Marquea et numÃ ©ros  Nombre et nature dea colis 10 4b vol of alcohol 4b vol dalcool 12 4b vol of alcohol and litres (in words) 4b vol d'slcool et litres (en lettres) 13 CERTIFICATE BY THE ISSUING AUTHORITY VISA DE L'ORGANISME Ã METTEUR I hereby certify that the plum spirit 'Sljivovica' described in this certificate corresponds with the definition given on the reverse. Je certifie que l'eau-de-vie de prunes «Sljivovica » dÃ ©crite dans ce certificat correspond Ã la dÃ ©finition figurant au verso. Place Date Lieu Date (Stamp and signature) (Cechet et signature) DEFINITION Plum spirit with an alcoholic strength of 40% vol or more , marketed under the name SLJIVOVICA, corresponding to the specifications laid down in the Regulation relating to the quality of spirituous beverages , being into-force in the Republics envisaged by the present regulation . DÃ FINITION Eau-de-vie de prunes ayant un titre alcoomÃ ©trique Ã ©gal ou supÃ ©rieur Ã 40% vol , commercialisÃ ©e sous la dÃ ©nomination SLJIVOVICA correspondant Ã la spÃ ©cification reprise dans la rÃ ©glementation relative Ã la qualitÃ © des boissons alcooliques en vigueur dans les rÃ ©publiques visÃ ©es par le prÃ ©sent rÃ ¨glement . 2 No ORIGINAL1 Exporter (name, full address , country) Exportateur (nom , adresse complÃ ¨te , pays) 4 Country of destination Pays de destination 3 Quota year AnnÃ ©e cÃ ´ntingentaire 6 Issuing authority Organisme Ã ©metteur5 Consignee (name , full address , country) Destinataire (nom, adresse complÃ ¨te , pays) 8 Place and date of shipment  Means of transport Lieu et date d'embarquement Moyen de transport 7 CERTIFICATE OF AUTHENTICITY CERTIFICAT D'AUTHENTICITÃ  Tobacco Tabac 'Prilap ' (CN Code ex 2401 10 60 and ex 2401 20 60) (Code NC ex 2401 10 60 et ex 2401 20 60) 9 Marks and numbers  Number and kind of packages Marques et numÃ ©ros  Nombre et nature des colis 10 Net weight (kg) Poids net (kg ) 1 1 Net weight ( kg) ( in words) Poids net (kg) (en lettres) 12 CERTIFICATE BY THE ISSUING AUTHORITY VISA DE L'ORGANISME Ã METTEUR I hereby certify that the tobacco described in this certificate ¡s 'Prilep' tobacco within the meaning of Regulation (EEC) No 547/92. Je certifie que le tabac dÃ ©crit dans ce certificat est le tabac «Prilep » au sens du rÃ ¨glement (CEE) n0 547/92. Place Date Lieu Date (Stamp and signature) (Cachet et signature)